BoeemaN, J.,
delivered the opinion of the court:
One James Townsend owned certain real estate, hotel property, and gave a deed of trust thereon to secure the payment of several of his promissory notes to respondent Hooper. The notes were not paid, and the trustees sold the trust property at public sale, in accordance with the deed, and "William Jennings, one of the respondents, became the purchaser. The validity of these transactions is not questioned herein by said James Townsend, but Elizabeth M. Townsend has claimed a half-interest in the property, and brought this suit to recover that interest.
Judgment of the District Court was for the defendants, and the motion for a new trial was overruled; the plaintiff has appealed to this court.
The appellant bases her claim to the half interest upon a secret agreement between herself and said James Townsend, whereby she was to be his equal partner in the hotel business and to own one-half of the property. This was a private, secret compact, which the parties thereto did not desire the public to know anything of, and both said James Townsend and the appellant testify they purposely sought to conceal from the public the existence of it. Judging from the evidence in this case they effectually succeeded, and not only the public generally, but respondents Hooper, Jennings and *555Eoberts, as well as the trustee, were in total ignorance of the existence of any such agreement, or of appellant’s claim of interest, until after the trustee’s sale and the payment of the purchase money.
Now, however, the appellant comes forward and alleges that these respondents, Hooper and Jennings, as well as Eob-erts, were bound in law to take notice of this secret partnership agreement, notwithstanding her- and said James Townsend’s efforts to conceal it, and that they obtained their interest subject to her rights. There is no pretense that said respondents had any actual notice of the agreement, but only that her course and conduct were sufficient to notify them of its existence The title to the property was in James Townsend; the claim for deed from the mayor under the Town Site Act, and the deed of the mayor were in his name; the business of the hotel was carried on and advertised in his name; the relations between said James Townsend and said appellant, so far as the public were concerned, were no different after the making of the agreement from what they were before its making, and there was no change in her conduct about the hotel, so far as the public could know, after the making of the agreement from what it was before its making, and the agreement itself was not of record anywhere, nor ever reduced to writing. The appellant knew of these debts for some years, but did not see proper to to notify the owners of the claim that she had any interest, or that she claimed any interest in the property, until after the trustee’s sale and the purchase by Jennings. The fact that appellant was the polygamous wife of said James Townsend could give her no advantage, nor be the basis of any claim to to the property. If it served any purpose, it was to aid her and James Townsend to more effectually conceal the secret partnership agreement, but she cannot claim any benefit from her own wrong. The fact that she was the housekeeper at the hotel would give no notice to the public that she had any interest beyond that of a housekeeper. It would not lead the public to believe that she owned or claimed any interest in *556tbe property, or that she was in possession of it. So far as the public is concerned, she claimed no possession, either as partner or otherwise. The character of the business, and her relation thereto, continued after the agreement just as before it.
With all these facts in view, the respondents Hooper and Jennings andEoberts, were not bound to take congnizanee of the existence of the partnership arrangement between the appellant and James Townsend. The rights of the said respondents could not be affected by the agreement; they stood as purchasers for value, and acted in good faith, and the fault was that of the appellant in concealing the agreement. The trustees were purchasers for value. New Orleans C. and B. Co. v. Montgomery, 95 U. S. 16.
It is alleged that the mayor’s deed to James Townsend is not valid because it is not witnessed, and the acts preceding it are not shown. It would signify nothing to the appellant, it would seem, whether the deed was valid or not, as she claims through James Townsend, by contract with him. But the deed is not invalid; no witnesses were necessary. The statute points out how such deeds shall be made and acknowledged. C. L. (1166) § 1. And it was prima facie evidence that the probate judge had done all that was necessary to its execution. Cofield v. McLelland, 16 Wall. 335.
If it were alleged and true that the interests of Jennings, Hooper et ah, respondents, arose out of a fraud, or were in effect a fraud upon the appellant, she has rested too long from the assertion of her rights, and they are now barred by the statute of limitations. C. L. p. 366, (1110.) Besides, there was no objection at the time to the introduction of the deed in evidence.
We, therefore, see no error in the judgment of the court below, or in the order overruling the motion for a new trial.
The judgment and order overruling the motion for a new trial are affirmed, with costs.
Huntee, O. J., and Emeeson, J., concurred.